Citation Nr: 1510244	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and as due to exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1963 to July 1971, including service in the Republic of Vietnam (Vietnam) during the Vietnam era (defined as January 9, 1962 to May 7, 1975).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in October 2011, when the case was remanded in order to obtain a supplemental VA opinion regarding whether the Veteran's service-connected diabetes mellitus, type 2 (diabetes) aggravated his hypertension.  In December 2012, the Board denied entitlement to service connection for hypertension.  The Veteran took exception to this action, and appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2013, via a Court Order issued subsequent to a joint motion for remand between counsel for the Secretary of Veterans Affairs and counsel for the Veteran, the Board's decision was vacated.  In September 2014, the Board remanded the claim for actions consistent with the Court order.  The claim is once again before the Board, and as all evidentiary development has been accomplished, it is ripe for appellate review.  


FINDING OF FACT

The Veteran's current hypertension was not at least as likely as not caused by, or aggravated beyond the natural course of the disease process, by service-connected diabetes; the evidence also does not support a conclusion that hypertension had any etiological origin with active military service, to include exposure to herbicides in Vietnam.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.   See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Veterans Claims Assistance Act of 2000 (VCAA) notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, in a September 2006 letter, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded several VA examinations which address his contentions, and taken in combination, they are adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and here is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with hypertension.  Such a disorder is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptoms from service must be established by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  Additionally, should hypertension be manifest to a compensable degree within the first post-service year, service connection would also be warranted.  Id.  

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Hypertension is not among those disorders subject to the presumption.  Id.  

Indeed, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

Essentially, the Board, in its prior decision of December 2012, determined that the Veteran's hypertension was not related to his active service or to his service-connected diabetes mellitus.  As noted in the introductory section, this decision was vacated by the Court in an October 2013 order.  The reasoning given by the Court was, essentially, that there was no opinion offered with respect to if the Veteran's hypertension was causally related to his exposure to herbicides in Vietnam on a direct basis.  The Court, while vacating the previous decision, did not take exception to any other portion of the reasoning in Board's prior decision, and thus, it is still applicable and will be incorporated by reference into the current decision.  

In that regard, the previous decision, addressing the portion of the claim not pertaining to herbicide exposure stated the following:  

The medical evidence of a current disability, the evidence of record demonstrates that the Veteran suffers from hypertension that was first diagnosed in May 2006.

The Veteran served in Vietnam during the Vietnam era and thus, as noted above, his exposure to herbicides is presumed.  The Veteran has been service-connected for diabetes since July 2004. 

The Board notes that the determination of the relationship, if any, between the Veteran's current disability and either his military service or his diabetes, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175  (1991).  The Veteran was provided with an examination of his hypertension in September 2006.  The examiner noted that the Veteran indicated that he was diagnosed with hypertension in May 2006.  The Veteran indicated that he took medication to treat his hypertension, but he denied having any other symptoms.  The examiner noted that private medical records documented multiple elevated blood pressure readings in 2004 and 2005.  The Veteran had no evidence of microalbuminuria (that is, a leakage of albumin into the urine from the kidneys). Considering this evidence, the examiner concluded that the Veteran's hypertension was not caused by the Veteran's diabetes, because diabetes without renal disease is not a well-documented cause of hypertension. 

An April 2008 letter from Dr. H.V.R. indicates that the Veteran was diagnosed with diabetes in March 2003, and he was diagnosed with hypertension in May 2006.  Dr. H.V.R. did not discuss a relationship between the Veteran's diabetes and his hypertension.

In the December 2011 supplemental medical opinion, the Veteran declined to provide any additional information to the examiner, instead stating to the examiner that "all the information is in the [claims] file." The examiner noted that the Veteran was not diagnosed with hypertension until approximately 35 years after his discharge from the military, and the examiner noted that the Veteran's diabetes was without complication.  Given this information, the examiner opined that the Veteran's hypertension was not likely related to his military service.  The examiner further opined that the Veteran's hypertension was not caused or aggravated by his diabetes, because the medical evidence of record did not show any evidence of renal disease. 

As noted, the Court's order took exception to the fact that the prior Board decision, which did include discussion regarding a potential relationship to herbicide exposure, was not based off an examination report which adequately explored a potential direct relationship between current hypertension and such exposure to herbicides in Vietnam.  

The Board, in effectuating the Court's order, remanded the claim for development in 2013.  An addendum opinion, dated in November 2014, expressly addressed a potential relationship to herbicide exposure.  Specifically, it was noted that hypertension is not a disease entitled to presumptive service connection as due to the presumed exposure to herbicides in the Republic of Vietnam.  While, ultimately, it is the Board who must make such a legal determination, it is noted that this is a correct reading of the applicable regulation, and that if a Veteran is to be successful in his claim, he must show that there is a direct linkage between his own exposure to herbicides in Vietnam and his development of hypertension many years thereafter.  See 38 C.F.R. §§ 3.307; 3.309. 

 In addressing a potential direct relationship, the examiner noted that the Veteran did not manifest hypertension in service or until many years thereafter.  He was not medically discharged from service and was able to complete his entire term of enlistment without cardiovascular complications.  Indeed, the examiner explained that hypertension was not diagnosed until "35 years after [the Veteran's] discharge from the military."  Regarding the actual etiological factors involved in hypertension, it was explained that tobacco abuse and hyperlipidemia were "risk factors" that, in this clinician's view, led to the development of the diagnosed hypertension three and one half decades after the Veteran left active duty.  Thus, the Veteran's post-service high cholesterol and his many-year history of cigarette usage (which, even if dating to service, cannot be the grounds for a grant of service connection) have been noted to be the specific causal agents responsible for the development of hypertension, and exposure to herbicides has been specifically excluded by the VA examiner.  The opinion, in offering a full review of the claims file and in presenting a rationale (i.e. explaining that other clinically significant "risk factors" as responsible for the development of disease), is highly probative against a finding that hypertension had any causal relationship with exposure to herbicides in Vietnam.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The prior examinations of record, which were considered in the Board's prior decision and were not deemed defective by the Court, in combination with the November 2014 opinion, address all theories of entitlement offered by the Veteran and, collectively, contain appropriate rationales which are against a finding of service connection.    

To the extent that the Veteran himself believes that his hypertension is related either to his service-connected diabetes or to his military service, to include exposure to herbicides in Vietnam, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived hypertension condition experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  Similarly, the Veteran is not competent to attribute a current hypertension disability to his diabetes disability or to exposure to herbicides in Vietnam. A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  Id.   

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  As noted above, however, the Veteran has not exhibited signs of hypertension since service. The Veteran's in-service blood pressure readings were consistently normal.  The record indicates that the Veteran had elevated blood pressure readings as early as 2004, approximately 33 years after his separation from service.  There is no contention to the contrary, with the Veteran alleging that his hypertension arose many years after service separation as a consequence of in-service exposures and/or his service-connected diabetes (matters on which he is not competent to address, and which the competent evidence of record does not support).  

In light of the above, the Board finds that the evidence of record does not demonstrate a nexus between the Veteran's hypertension and his service-connected diabetes or his active duty military service, to include his exposure to herbicides in Vietnam.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The benefit sought on appeal is accordingly denied.





ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and as due to exposure to herbicides in the Republic of Vietnam, is denied.


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


